Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VII, species of anti-CD137 antibody comprising HVR-H1-3 of SEQ ID NO:731, 755 and 779 and HVR-L1-3 of SEQ ID NO:783, 807 and 831, respectively, and of additional therapeutic agent which is an anti-PD-1 antibody in the reply filed on 11/22/2021, is acknowledged. 
As the claims have been amended and added, Group VII is claims 54-94, and the claims of Group VII that read on the elected species are claims 54-70 and 77-94. It is noted that in the REMARKS filed 11/22/21, it is stated in the middle of p. 14 that Group VII includes claims 54-95; however, the claims in actuality end with number 94.  Also, before the last paragraph on p. 15 of the REMARKS, it is stated that claim 54-78, 85-97 and 99-102 read on the elected species.  This is incorrect because claims 72-76 read on different antibody species and the last claim is 94.

Alternative Names
CD137 is also known as 4-1BB and TNFRSF9 (see p. 1, line 20, of the specification).

The antibody comprising the elected HVR-Hs and HVR-Ls is known as Fab 5365 and as an IgG4 antibody as AG10131 (see Table 1a and 1b).

Information Disclosure Statement
The information disclosure statement filed 5/8/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no references were submitted with it.  It has been placed in the application file, but the information referred to therein directed to Non-Patent Literature (NPL) Documents and Foreign Patent Documents has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements 

Sequence Requirements
In accordance with 37 C.F.R. 1.821(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Currently, sequences are referred to with “NOs:” instead of “NO:”.  

	The size of the text file is required to be in bytes instead of KB or kilobytes (see 37 CFR 1.52(e)(5)).  See substitute specification filed 7/01/2020.

Specification
	Reference to locations in the specification in this Office action are to the substitute specification filed 7/1/20.

The disclosure is objected to because of the following informality: In Table 1a, KD “(nM)” should be “(M)”. Please review the other units for correctness.  See Table 1b for comparison.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 54-70 and 77-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-3, 6, 7, 11-13, 15-34, 41-50 of copending Application No. 16/966,844 (reference application) in view of Bartkowiak et al. (Front. Oncol. 5:117, doi: 10.3389/fonc.2015.00117, 2015). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to methods of treating a cancer in a subject by administering an effective amount of an anti-CD137, and both sets of claims encompass administering antibody 5365 or AG10131, which comprise the same HVR-H1-3 and HVR-L1-3 as instant claim 68, part a).  Copending claim 1 recites that the subject treated has a lower level of CD137L in a sample compared to a reference level, but there is no actual method step in the copending claim to distinguish it from the instant claims. Further, because the anti-CD137 antibody is an agonist (see, e.g., instant Fig. 9), it would have been desirable and obvious to measure the expression level of CD137L because a low level would indicate low endogenous activation of CD137, whereas CD137L was known to be beneficial for cancer treatment (e.g., Bartkowiak et al., Fig. 1, Table 1, and p. 5, col. 2, second paragraph).  Both applications claim administration of an additional therapeutic, which may be an anti-PD-1 antibody.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Both applications recite the same anti-CD137 antibody, i.e., comprising HVR-H1-3 and -L1-3 of SEQ ID NO:731, 755, 779, 803, 827 and 851, respectively. The genus antibody claims of the instant application are anticipated by the species of the copending application. The copending application does not claim a method of treating cancer.  Using the antibody to treat cancer would have been obvious in view of Bartkowiak et al., paragraph bridging pp. 3-4, which teaches the use of agonistic anti-CD137 antibodies in the treatment of cancers.  It would have been obvious to also treat with an anti-PD-1 antibody as has been done for two different cancers as shown in Table 1 on page 4 of Bartkowiak et al..
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-70 and 77-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer comprising administering to a subject in need thereof antibody or antigen-binding fragment thereof that binds an extracellular domain of human CD137 and activates CD137 and binds at , does not reasonably provide enablement for wherein the antibody or antigen-binding fragment is not agonistic and comprises fewer than those six HVRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The independent claim, 54, is drawn to a method of treating a cancer in a subject in need thereof comprising administering a therapeutically effective amount of an antibody or antigen-binding fragment thereof that binds to an extracellular domain of human CD137 and binds to at least one amino acid selected from residues 34-36, 53-55, 92-93 of SEQ ID NO:1.  Claims 81-89 depend directly from claim 54 and recite functional characteristics, such as antigen species cross-reactivity, KD minimums and IC50.  Additionally, claim 84 recites the antibody causes a decrease in activity of human CD137 expressed on a human cell, whereas claim 88 requires that the activity is increased.  Claim 63 specifies heavy and light chain variable region HVRs, however, requires that only those of the light and/or heavy are present. Other claims 64 and 66 provided a long listing of heavy and light chain variable region sequences, with the limitation that one VH and/or one VL is comprised by the antibody or antigen-binding fragment thereof. Similarly, claim 65 recites 24 alternative HVR sequences for each of H1, H2, H3, L1, L2 and L3. Claim 67 recites 24 heavy chain (HC) and 24 light chain (LC) sequences, of which the antibody or antigen-binding fragment thereof must comprise a HC and/or LC. Enablement issues arise with these types of claims for a number of reasons.  First is the claiming of an antibody used in the method defined only by a functional characteristic.  Second, is the antibody (or antigen-binding fragment) defined only by a set of heavy or light chain HVRs, a variable domain or a heavy or light chain.
 i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor The claims provide no structure for achieving the purpose, in this case being able to treat cancer.  Binding at least one of a particular set of amino acids in CD137 is not sufficient for the recited function, including and in some cases having further functional properties, such as a KD of 50 nM or less or increasing or decreasing activity of CD137 expressed on a cell.
Because this is a method of treating cancer in a subject in need thereof, the antibody or antigen-binding fragment administered must have positive therapeutic properties.  The three disclosed IgG antibodies, AG10058, AG10059 and AG10131, were all agonistic (e.g., Example 9) and the two IgG antibodies tested in syngenic mouse tumor models reduced tumor volume (Example 10). It is noted that antibody AG10059 does not bind mouse CD137 (Table 5), so it could not be used in the experiments. The requirement for agonistic activity of an anti-CD137 antibody in the treatment of cancer is also discussed in Bartkowiak et al., (Front. Oncol. 5:117, doi: 10.3389/fonc.2015.00117, 2015 paragraph bridging pp. 3-4), which teaches the use of agonistic anti-CD137 antibodies in the treatment of cancers. Therefore, the antibodies used in the claimed method must increase activity of CD137 expressed on a cell, even if they block the binding of CD137 ligand.  That means claim 84 is not enabled for the instant method.  On the other hand, an antibody or antigen-binding fragment thereof comprising a variable light and heavy chain with HVR-H1-3 and L1-3, respectively, of antibody AG10058, AG10059 and AG10131 would reasonably be expected to function in the claimed method. 
For an antibody or antigen-binding fragment thereof, it is expected that all of the heavy and light chain complementarity determining regions (CDRs, which is highly similar to HVRs, hyper-variable regions, e.g., Fig. 1A) in their proper order and in the context of framework (FR) Biochemistry of Antibodies, 1970, p. 160), "Thus, to restore activity it is not sufficient that the two chains are combined. It is also necessary that the two chains possess a certain specificity if the antigen-binding capacity is to be restored."  Later, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”  Also, for certain claims, the antibody or antigen-binding fragment thereof must do more than be enabled for treatment of cancer, it must also have a minimum KD (claims 82-83) or IC50 (claim 85), for example, bringing another level of complexity and unpredictability. 
For the reasons above, including the breadth of the claims as they relate to the structure and, in some cases, function of the antibody used in the method of treatment, the teachings of the prior art about the unpredictability and complexity the structure-to-function relationship of antibody binding, and lack of guidance and direction about what part(s) of the antigen binding regions are necessary for the required function and which can be changed and how, it would require undue experimentation to practice the invention commensurate in scope with the claims. 




The independent claim, 54, is drawn to a method of treating a cancer in a subject in need thereof comprising administering a therapeutically effective amount of an antibody or antigen-binding fragment thereof that binds to an extracellular domain of human CD137 and binds to at least one amino acid selected from residues 34-36, 53-55, 92-93 of SEQ ID NO:1.  Claims 81-89 depend directly from claim 54 and recite functional characteristics, such as antigen species cross-reactivity, KD minimums and IC50.  Additionally, claim 84 recites the antibody causes a decrease in activity of human CD137 expressed on a human cell, whereas claim 88 requires that the activity is increased.  
The specification discloses many Fab antibody that bind CD137. With the exception of the three Fabs converted to IgG antibody, it is not reported whether the Fabs are agonistic or antagonistic, if they block binding between CD137 and CD137L, or which Fabs bind the same epitope. However, claim 54 limits CD137 antibodies to those that bind at least some particular amino acids. Further, in order to be used in the method of treating cancer, it reasonably appears that the antibody must be an agonist, i.e., increase activity of CD137, as shown for both antibodies AG10058 and AG10131 (see Examples 8-10).  The specification shows that not all disclosed anti-CD137 antibodies bind cynomolgus monkey, mouse and/or rat CD137 expressing cells (Table 5). As can be seen from the table on p. 79, antibodies AG10058, AG10059, AG10131 bind similar but not identical epitopes. These three AG antibodies were agonistic, being able to induce both CD8+ T cell proliferation and IFN-gamma secretion (Example 9), as well as having anti-tumor efficacy (Example 10). Both AG10058 and AG10131, which bind mouse CD137, showed agonistic NFκB inducing activity (Example 8). AG10131 effectively blocked binding between CD137 and CD137L, but antibodies AC1097 and AC1121 showed almost no blocking by ELISA (section 6a.). There is no information for all but three Fabs about their ability to block binding of CD137 to its ligand or what epitope they bind. The specification has not provided sufficient disclosure to allow the skilled artisan to readily envision a 
The claims require very particular functional limitations beyond the generic binding to CD137. The skilled artisan would not reasonably expect that the encompassed genus as a whole would possess the recited functions, because it is not only the heavy and light chain HVRs, (hyper-variable regions, which is high similar to complementarity determining regions, CDRs, e.g., instant Fig. 1A) that impart functional properties, but also regions outside the HVRs. For example, MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 11/22/21) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). . In agreement with this, Sela-Culang et al. (Frontiers Immuno. 4, article 302, pp. 1-13, 2013, see p.7, col. 1, third paragraph) states, “However, it is now well established that some of the FR residues may play an important role in Ag [antigen] binding (32, 108).” The FR may have amino acids which contact the antigen or may be involved in forming/maintaining a particular 3-D structure (ibid, p. 7, col. 1, last paragraph, through col. 2). Therefore, while CDRs are important for binding and contribute the majority of contact residues with the target antigen, the framework residues may also contact the antigen and are also essential for maintaining the proper antigen- binding conformation of the CDRs and for proper association of the heavy and light chain variable regions. These amino acids outside the CDRs/HVRs impart characteristics related to stability and can also influence binding affinity parameters. Also, the specification does not disclose mixing and matching variable domains or the HVRs thereof or full IgG chains with those of a different antibody in a way to convey that the inventors were in possession of these CD137 alternative antibody which have not been described with any specificity.
It is stated in AbbVie Deustschland GmbH vs. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date...” The instant specification does not provide a structure-functional correlation, i.e., identification of particular amino acids which are responsible (necessary or dispensible) for the functions in accordance with the parameters set forth in the claims, beyond binding to CD137 required by the claims and as shown for epitope binding of antibodies AG10131 and AG10058 in their own particular contexts, and the skilled artisan could not readily envision the antibodies meeting the claim limitations based on the specification and prior art. It does not appear the inventors were in possession of the claimed genus of antibodies.
With the exception of the VH and VL of the two AG antibodies referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies or antigen-binding fragments thereof, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only antibodies AG10058 and AG10131 or antigen-binding fragments thereof or an agonist antibody comprising the respective HVR-H1-3 and HVR-L1-3 thereof, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54-56, 80 and 81 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 11,091,557 B2 (priority to 7/14/16).
US 11,091,557 teaches an antibody that binds cynomolgus CD137 (col. 41, lines 38-39) and binds one or more of amino acid residues at position 24-47 or 48-88 of instant SEQ ID NO:1, but not amino acids 89-114 (col. 47, lines 26-31 and 36-52).  The antibodies are used for treatment of cancer, including an additional therapeutic, such as a chemotherapeutic (col. 97, line 66, through col. 98, line 2, and lines 16-18).  


Claim(s) 54-57 and 88 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,174,122 B2 (priority to 7/14/16).
US 10,174,122 B2 teaches anti-4-1BB antibody EU101, which binds an epitope including the fragment of amino acids 31-50 of instant SEQ ID NO:1 (col. 54, lines 45-48).  Fig. 14A-B and 15A-B show the antibody administered with an anti-PD-1 antibody to xenografted mice with tumors resulted increased CD8+ T cells, as well as IFNgamma. The antibody is an IgG1 type (col. 51, lines 16-21). 


	Claim(s) 54, 80, 87 and 88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170022287 A1.
US 20170022287 teaches an anti-CD137 antibody   A preferred example of an antibody is one that binds to the epitope comprising the region of CD137 of SPCPPNSFSSAGGQRTCDICRQCKGVFRTRKE CSSTSNAECDCTPGFHCLGAGCSMCEQDCKQGQELTKKGC sequence (SEQ ID NO: 113) and DCTPGFHCLGAGCSMCEQDCKQGQELTKKGC sequence (SEQ ID NO: 108) in the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman